In an action to oust a trustee of a local union appointed by the international union, which action was settled by stipulation in open court before a Special Referee, the appeal is from an order of the Special Referee designating, on respondent’s motion to resolve a dispute between the parties, a person to conduct, as to the local, referendums regarding proposed amendments of shipping rules, constitution and by-laws. Order affirmed, with $10 *1022costs and disbursements. On the refusal of the agency, agreed upon by the parties, to serve, a dispute ensued as to the identity of the replacement. It was within the power of the Special Referee to make the designation. It had been stipulated that the Special Referee may make a final and binding disposition in the event of any dispute between the parties. Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur; Nolan, P. J., dissents and votes to reverse the order and to deny the motion, with the following memorandum: I am of the opinion that the parties did not intend that the Referee should have the power to make a new agreement of settlement for them. Their stipulation was that disputes between them should be submitted to the Referee for disposition. They did not agree that such disputes should be disposed of by an arbitrator designated by the Referee.